IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-60594
                         Summary Calendar



SUMEDA KEERTHI BRANDYGAMPOLA,

                                          Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondent.

                        - - - - - - - - - -
                  Petition for Review of an Order
                of the Board of Immigration Appeals
                        BIA No. A72-450-161
                        - - - - - - - - - -

                        September 16, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Sumeda Keerthi Brandygampola petitions for review of the

Board of Immigration Appeals’ decision dismissing his appeal from

the immigration judge’s decision to deny his application for

asylum and for a withholding of deportation.   He argues that the

Board erred by determining that he did not have a well-founded

fear of future persecution by the United National Party in Sri



Lanka.   We have reviewed the record and the briefs and determine

that the Board’s decision is supported by substantial evidence.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
See Mikhael v. INS, 115 F.3d 299, 304 (5th Cir. 1997).   The

petition for review is DENIED.